UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1800


ANTHONY LAMAR WRIGHT, a/k/a Anthony L. Wright,

                Plaintiff - Appellant,

          v.

JOANNE CONLEY, in her individual capacity; DEBRA BRABHAM, in
her individual capacity; WARDEN MACKIE, in his individual
capacity; DR. MOORE, in his individual capacity; CHUCK
FRAZIER, in his individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:10-cv-02444-TLW)


Submitted:   September 16, 2013          Decided:   September 20, 2013


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Lamar Wright, Appellant Pro Se. Matthew David Cavender,
GRIFFITH, SADLER & SHARP, PA, Beaufort, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony       Lamar   Wright          seeks    to     appeal    the    district

court’s margin order denying his Fed. R. Civ. P. 60(b) motion

for   reconsideration          of    the       court’s       prior    order    adopting         the

magistrate       judge’s       recommendation           to     dismiss       his    42    U.S.C.

§ 1983 (2006) civil rights action for failure to exhaust his

administrative         remedies.          We    dismiss       the    appeal    for       lack    of

jurisdiction because the notice of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                  “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on May 22, 2013.               Accordingly, the latest day for filing a

timely notice of appeal was Friday, June 21, 2013.                                 See Fed. R.

App. P. 26(a)(1).             Wright’s notice of appeal, however, was not

received for filing until Monday, June 24, 2013.                              Because Wright

failed    to    file     a    timely      notice       of    appeal     or    to     obtain     an

extension or reopening of the appeal period, we are constrained

to    dismiss    the     appeal      as    untimely.           We     dispense       with   oral

argument because the facts and legal contentions are adequately

                                                 2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3